Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 12/02/2021 have been entered and considered, Claim 1 is amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 12/02/2021 have been fully considered but are not persuasive.
Applicant argues “The independent claims set forth that the received device data is assigned a visualization type. The rejection states that Moore discloses that patient data is categorized into different types, and gives examples of the different types. However, none of these examples are visualization types. The types referred to in Moore are data content types not visualization types. The types of data in Moore refer to the content that the data represents, not how the data should be visualized. Therefore, the types referred to in Moore do not relate to visualization, or indicate how data is to be visualized.”.
However, Moore, abstract, the invention describes methods of providing a user of
a mobile device access to patient information and patient physiological data. Actions
can include receiving user input, the user input indicating a user command to display a
base screen, in response to the user input, processing, user-specific data to determine

device, the base screen including a menu having at least one default menu group and
the one or more user-specific menu groups, wherein icons within one or more of the
default menu group and the one or more user-specific menu groups are user-selectable
to provide access to patient information and patient physiological data.
[0093] FIGS. 5A and 5B illustrate example screen-shots of a base screen 800
that includes a menu 502. The example base screen 800 of FIGS. SA and SB is user specific and site specific. For example, the base screen 800 can be displayed in response to user selection of a site icon ( e.g., the site icon 704 of FIG. 7). Consequently, a site identifier 816 can be provided to indicate the site, to which the
menu 802 is specific.
[0094] In the depicted example, the menu 802 provides icons for initiating
respective displays of patient data/information. In the menu 802, the icons are displayed
in icon groups, or menu groups 804a, 804b. It is appreciated that more or fewer icon
groups can be displayed. In the example of FIGS. 5A and 5B, the icon group 804a can
be provided as a default icon group. For example, the icon group 804a includes icons
"My Patients" 806, "Recently Viewed" 808, and "Find Patients" 510 .... In some
examples, the icon group 804a can be customized by the user. For example, the user
can define a patient group ( e.g., "My Cardio Patients," "My OB Patients") and can
associate one or more patients with the group. Consequently, an icon that is
representative of a user-defined group can be displayed in the icon group 804a.
[0158] User input is received (1702). In some examples, the user input indicates
a user command to display a base screen (e.g., the base screen 800 of FIG. SA). !n

user-specific data can include user-defined patient groups and/or a workflow associated
with the user at one or more facilities. One or more user-specific menu groups are
determined (1706). The base screen is displayed on the mobile device (1706) ... ln some examples, icons within one or more of the default menu group and the one or more user-specific menu groups are user-selectable to provide access to patient information and patient physiological data).
Therefore, the user profile determines the presentation style of the data. Based
on user's customization or user role permissions, visualization of the data is provided by
displaying selected menu groups or items. At least such menu group limitations/selections is considered visualization type. Indeed the different menu item
determines the data content. However, visualization with certain data or without certain
data is also different type of visualization. For example, a physician user might need to
see a history chart of the patient's blood sugar level presented in graphical chart, while
a nurse might just need to see the real time value for the patient's blood sugar level simply displayed in number. Moore still teaches the above mentioned limitation.

Applicant argues “The independent claims further set forth determining display type as a function of visualization type. Chen does not do this. The rejection states that Chen dynamically determines video content placement data based on the coordinate system. The visualization type of the present invention are different from the coordinate system in Chen… The rejection states that Chen discloses "video content data may be determined as a function of marker characteristics and a movement prediction algorithm". Marker characteristics and movement prediction are not the same as "visualization type", especially a visualization type that has been assigned to electro-medical device data…
according to Chen the "determination and implement the of content presentation characteristics" is not based on a visualization type, but on placement data.”.
However, Chen, abstract, the present disclosure relates to methods, devices, and systems for presentation of multimedia content. In an aspect of the present disclosure, a method includes receiving, at a processor of a mobile device, a plurality of
images from a camera, at least one image of the plurality of images including an object.
The method also includes displaying a camera video stream based on the plurality of
images, displaying three dimensional (3D) augmented reality content in the camera
video content, and displaying video content based on the 3D augmented reality content.
The video content is associated with the object.
[0012] Thus, present disclosure describes systems, devices, and methods for
providing multimedia content that corresponds to an object, such as a box, vase, platter,
toy, etc., delivered to the recipient. The mobile device associated with the recipient is
configured to implement a set rules, such as an AR viewer application, that provided
one or more conditions for establishing a coordinate system with respect to the package
and/or presenting video content. For example, the AR viewer application may
dynamically determine video content placement data based on the coordinate system.
To illustrate, the video content data may be determined as a function of marker
characteristics and a movement prediction algorithm. Based on the video content
placement data, the set of rules are further configured to determine and implement

perspective, etc.) to dynamically adjust the video content for presentation .... The
displayed video content may further be presented based on movement and placement
of at least a portion of the AR content such that an occlusion algorithm, a collision
algorithm, and/or a shadow algorithm further coordinate and/or synchronize movement
of the mobile device with presentation of the AR content and the video content within
the live video stream. 
The video content placement data (coordinates) describes where the video content should be displayed. The placement of the video on the screen is considered as
a type of visualization. The visualization type includes when the video content placement needs to avoid blocking other existing objects in the environment and when
the video content placement needs to follow a moving object. The marker specifies the
placement of the video content. Therefore, the set of rules are further configured to
determine and implement video content presentation characteristics (type). The combination of Moore and Chen still teaches the above mentioned limitations.

Applicant argues “Further, it is not obvious to combine Moore and Chen, because in Moore different data is displayed in different and separate areas of the display. In Chen, the separate data is displayed in the same area.”.
However, Moore and Chen are analogous art, because they both teach method
of displaying data/image on the screen of a mobile device. Moore further teaches
display a plurality patient information data and unify them on one screen. Chen further
teaches displaying video content data based on corresponding video content placement

before the effective filing date of the claimed invention, to modify the patient information
displaying method (taught in Moore), to further incorporate method of using a content
placement data as a function for determining where to position the content (taught in
Chen), so as to dynamically adjust the content for presentation (Chen, [0012]). The AR
presentation method taught in Chen creates a rich and more user friendly interface. It
would have been beneficial for Moore to implement the attached video content to a
specific patient data block. For example, when user move cursor to hover over a block
of patient data, an attached video content can be displayed to provide more explanation
for the data or warning message when the data is showing abnormal status. In order to
prevent the message from blocking other data, the display method for the message
should be adjusted based on the location of the target attached data and locations of
other existing data on the screen. Therefore, it is beneficial to combine Moore and
Chen.

Applicant argues “The rejection then further states that the combination of Moore and Chen further teaches wherein the determined display type of data is from a predefined subset of relevant data types. The rejection then refers to paragraph [0021] and [0048] of Moore. However, applicant finds no disclosure in these paragraphs of a predefined subset of relevant data types.”.
However, Moore, [0021] In the depicted example, the mobile device 102 includes a display 122, a processor 124, memory 126, an input interface 128, and a communication interface 130.
the web modules 320, 330 can receive requests from the respective mobile devices 102', 102", can validate the requests and authenticate the respective users/mobile devices, and route the requests accordingly.
[0111] Referring now to FIGS. 10A-10C, example patient screens will be discussed. FIG. 10A depicts an example patient screen 1000. In some examples, the patient screen 1000 includes a header 1002, a menu 1003 and a display region 1005. In some examples, the header 1002 includes summary patient information (e.g., patient name, patient body mass index (BMI), patient sex, facility, status, and the like). In some examples, display icons are provided to indicate patient data/information that is to be displayed in the display region 1005. In the depicted example, the display icons include a patient summary icon 1004, a detailed summary icon 1006 ("Recap"), a patient vitals icon 1008, a real time monitoring icon 1010 ("Live"), an electrocardiogram (ECG) icon 1012, a labs icon 1014, a medications icon 1016 ("Meds") and a notes icon 1018. In some examples, and as discussed in further detail herein, selection of an icon from the menu 1003 prompts the display of particular patient data/information.
[0126] FIGS. 12A and 12B depict example monitoring screens 1200, 1202, respectively. With particular reference to FIG. 12A, the monitoring screen 1200 can be displayed in response to user selection of the real-time monitoring icon 1010. In some examples, patient physiological parameters can be monitored by one or more monitoring devices, which are responsive to patient physiological activity and generate
transmitted to the mobile device to provide real-time monitoring of patient physiological data.
Therefore, the patient data are categorized into different types, including patient summary data, detailed summary data, patient vitals data, real time monitoring data, ECG data, and etc. User selection will display corresponding data at corresponding region of the UI. The listed different preset categories of patient data, is equivalent to predefined subset of relevant data types. The combination of Moore and Chen still teaches the above mentioned limitations.

Applicant argues “The independent claims further set forth a monitoring unit, element 130 in a present preferred embodiment. This monitoring unit is set forth as comparing the display signal and the output signal with one another.... The rejection appears to equate the display signal monitoring unit with the comparison unit 44 of Hoffmann. Paragraph [0032] and Figure 4 of Hofmann discloses that the comparison unit 44 compares the data from the graphics
processing unit 42 with predetermined data 46. There is no disclosure in Hofmann that the predetermined data 46 is equivalent to the first display signal of the independent claims, or that pre-determined data 46 is data that is received by a display unit. ”.
However, Hofmann, abstract, the invention transparent light sensing device comprises a sensing element having a plurality of transparent sensor areas that
comprise a light-sensitive material, wherein each sensor area is configured to convert

processing the electrical signal received from each of the sensor areas into a format that can be processed by a computer or an embedded system.
[0031] As shown in Fig. 3, after the light rays L exit the display glass 32, they pass through the sensor areas 14 of the sensing element 12. The light-sensitive material of each sensor area 14 is configured to react to the light, for example, the
brightness or the wavelength of the transmitted light ray L, and generate an electrical
signal transmitted to the detector circuit 18. The detector circuit 18 then processes the
received signals into a format suitable for processing by a computer or an embedded
system and transmits the signals to a control system 40, for example a microcontroller,
as shown in Fig. 4.
[0032] Fig. 4 illustrates that the formatted signals from the detector circuit 18 are
received by a graphics processing unit 42 to process the signals into data representing
an image. The data created by the graphics processing unit 42 is then transmitted to a
comparison unit 44, that compares the data with pre-determined data 46, such as an
image signature representing the expected image, to determine both whether the
display screen is operational, i.e. displays an image, and whether the displayed image
is correct. If the comparison unit 44 determines that the data representing the image do
not correspond to the pre-determined data 46, the control system 40 may initiate an
appropriate reaction, such as an alert, to which another external device may react. The
control system 40 may also initiate a suitable internal reaction in a digital content
creation module 50, for example so that the display screen displays a warning or error
message that a portion of the display screen is not working correctly.

light-sensitive material of each sensor area 14, which react to the light. The light rays L
comes from the display glass 32. The electrical signal is the output signal from the
display unit. The pre-determined data 46 is data representing the expected image. That
is, what the image is supposed to look alike on the screen. In the situation that a
plurality of image data need to be combined and presented as an integrated screen
image, the expected image will have to be created by a processing unit such as the
display unit. The combination of Moore, Chen and Hofmann still teaches the above mentioned limitation of Claim 1.

CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) (Claims 1-9) is/are:
display signal unit being configured to receive electromedical device data in claim 1;
display signal monitoring unit being configured to receive the display signal in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be
used. Please visit http://www.uspto.gov/forms/. The filing date of the application will
determine what form should be used. A web-based eTerminal Disclaimer may be filled
out completely online using web-screens. An eTerminal Disclaimer that meets all
requirements is auto-processed and approved immediately upon submission. For more
information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1, 2, 3 and 6 are provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1, 6 and 8 of copending Application
No. 16891724. 
16891805
1
3
4
5
9
16891724
1, 2, 7
5
6
7
8


Application #16891805 Claim 1
Application #16891724 Claim 1


a display unit configured to receive a display signal and to display a visual output on the
basis of the display signal;





a display signal unit comprising a communication interface for communication with the electromedical device, the display signal unit being configured to receive electromedical device data, which pertain to the electromedical device, via the communication interface, 

to assign the data to a visualization type, to dynamically determine a respective display type of the received data as a function of visualization types currently to be displayed and to generate the display signal based on the data and based on the respective determined display type and to output the display signal to the display unit, 




wherein the determined display type of data is from a predefined subset of relevant data types 









that comprises a display property that indicates that a display is carried out as a visual output visible to a user, and a display property that indicates a display position; and




a display signal monitoring unit connected to the display unit and to the display signal unit, 






wherein the output signal contains information on a visual output carried out, to compare the display signal and the output signal with one another and to output a warning signal in case of a lack of agreement between the visual output carried out and the visual output to be carried out according to the display signal.



a display unit configured to receive a first display signal and at least one second display
signal and to display a combined visual output based on the two display signals;

an input unit comprising a user interface, via which a user provides a user input;

a display signal unit with a communication interface for communication with the electromedical device, the display signal unit being configured to receive electromedical device data via the communication interface, 


to assign the electromedical device data to a visualization type, and to determine a respective display type of the received device data dynamically as a function of the visualization types to be displayed currently and to generate the first display signal based on the device data and the respectively determined display type and to output the first display signal to the display unit; and

a data processing unit configured to read out data set data and to output and generate the second display signal from the data set data and if an authorization state of the display system assigned to data types is not currently present for currently read out data set data from a predefined subset of data types, to output the second display signal to provide a logon screen to
be filled out by a user of the display system, via the input unit.

Application #16891724 Claim 7

7. A display system in accordance with claim 1, wherein the display signal unit is further
configured to determine a display size and/ or a display position of received device data of a
visualization type as a function of a relevance level assigned to this visualization type.


Application #16891724 Claim 2

2. A display system in accordance with claim 1, further comprising a display signal monitoring unit signal connected to the display unit and to the display signal unit, wherein:



the output signal contains information about the combined visual output carried out; and the display signal monitoring unit is configured to compare the first display signal and the output signal with one another based on the respectively determined display type and to output a warning signal in case of a lack of agreement of the respectively determined display type.
Application #16891805 Claim 3
Application #16891724 Claim 5
3. An electromedical device display system in accordance with claim 1, wherein the predefined subset of relevant data types comprises alarm information and/or clinical measured values.
5. A display system in accordance with claim 1, wherein the predefined subset of data types comprises personal data of a person being treated with the electromedical device.
Application #16891805 Claim 4
Application #16891724 Claim 6
4. An electromedical device display system in accordance with claim 1, 
wherein the display signal unit is further configured to generate the display signal such that a corresponding indication is displayed via the visual output if it is not possible to visually output all the data received from the electromedical device by the display unit.
6. A display system in accordance with claim 1, 

wherein the display signal unit is further
configured to generate the first display signal such that a corresponding reference is provided via
the combined visual output in case not all device data received from the electromedical device
can be visually outputted by the display unit because of the dimensions of the combined visual
output.

Application #16891805 Claim 5
Application #16891724 Claim 7
5. An electromedical device display system in accordance with claim 1, 

wherein the display signal unit is further configured to determine a display size and/or the display position of received data of a visualization type depending on a relevance level assigned to this visualization type.
7. A display system in accordance with claim 1, 


wherein the display signal unit is further
configured to determine a display size and/ or a display position of received device data of a visualization type as a function of a relevance level assigned to this visualization type.
Application #16891805 Claim 9
Application #16891724 Claim 8
9. An electromedical device display system in accordance with claim 1, 

wherein the communication interface is configured to receive data from a plurality of electromedical devices, 

wherein the visualization type assigned to the data by the display signal unit comprises device information, which indicates the electromedical device corresponding to the received data.
8. A display system in accordance with claim 1, 


wherein: the communication interface is configured to receive device data from a plurality of electromedical devices;

the visualization type assigned to the device data by the display signal unit comprises device information that indicates the electromedical device corresponding to the device data




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US20140249855) in view of Chen et al (US20190362555), Faenger (US20120179325) further in view of Hofmann (EP3079141).

Regarding Claim 1. Moore teaches An electromedical device display system for displaying an output of an electromedical device (Moore, abstract, the invention describes methods of providing a user of a mobile device access to patient information and patient physiological data. Actions can include receiving user input, the user input

[0026] In some examples, each facility 140 includes an associated information system 142, computer interface(s) 144, and patient monitoring device(s) 146.), the display system comprising:
a display unit configured to receive a display signal and to display a visual output on the basis of the display signal (Moore, [0020] As shown in FIG. 1, an example system architecture 100 is illustrated, and includes a mobile device 102, connectivity interface(s) 104, a network 106, a first facility system 108, and a second facility system 110.As discussed in further detail herein, data is transferred from each of the first and second facility systems 108, 110 through the network 106 and connectivity interface( s) 104 for presentation, or display on the mobile device 102. In the depicted example, the mobile device 102 includes a display 122, a processor 124, memory 126, an input interface 128, and a communication interface 130.
[0025] In the example systems of FIGS. 1 and 2, the first facility system 108 includes a plurality of facilities 140, and the second facility system 110 includes a facility 140.
each facility 140 includes an associated information system 142, computer interface(s) 144, and patient monitoring device(s) 146. Example information systems can include, but are not limited to, a clinical information system (CIS), an EMR system, an electronic health record (EHR) system, and/or a hospital information system (HIS). Each information system 142 can be provided as a server, and supports the acquisition, storage, modification, and distribution of clinical information, such as patient data, throughout the facility 140 and/or facility system 108,
110.
[0035] In accordance with implementations of the present disclosure, the DMS 160, 160' synchronizes and transfers data between the mobile device 102, or multiple mobile devices 102, and the information system 142, or multiple information systems 142. More specifically, the DMS 160, 160' processes and prepares the patient data and/or patient information for transfer to and presentation on the mobile device 102, or multiple mobile devices 102, from the information system 142,
Therefore, mobile device 102 receives patient data from at least first facility system 108 and second facility system 110.
[0037] FIG. 3 illustrates an overview of the example system 300. In the depicted example, the module structure includes modules located at a DMS 301, a first facility system 302 and a second facility system 304. In some examples, the first facility system 302 and the second facility 304 can be included in at least a portion of a healthcare continuum.
[0038] In the depicted example, and as discussed in further detail herein, patient data and/ or information can be provided for integrated and unified display on the mobile device 102 through the network 106 and the DMS 301 from across healthcare continua (e.g., the facility systems 302, 304). In some examples, patient data and/or information can be provided for display on a mobile device 102', 102" through the network 106 from a facility system (e.g., the facility system 302, 304). In some examples, the mobile devices 102, 102', 102" are the same device. That is, for example, a mobile device can receive patient data and/or information from across a healthcare continuum, and/or from individual facility systems.
[0039], In general, modules of the DMS 301 enable the DMS 301 to retrieve and combine data from multiple facility systems (e.g., the facility systems 302, 304) across healthcare continua.);
a display signal unit comprising a communication interface for communication with the electromedical device, the display signal unit being configured to receive electromedical device data, which pertain to the electromedical device, via the communication interface (Moore, [0021] In the depicted example, the mobile device 102 includes a display 122, a processor 124, memory 126, an input interface 128, and a communication interface 130.
[0024] The mobile device 102 communicates with the network 106 through the connectivity interface(s) 104.
[0038] In the depicted example, and as discussed in further detail herein, patient data and/ or information can be provided for integrated and unified display on the mobile device 102 through the network 106 and the DMS 301 from across healthcare continua (e.g., the facility systems 302, 304).), to assign the data to a visualization type, …and to generate the display signal based on the data and based on the respective determined display type and to output the display signal to the display unit (Moore, [0111] Referring now to FIGS. 10A-10C, example patient screens will be discussed. FIG. 10A depicts an example patient screen 1000. In some examples, the patient screen 1000 includes a header 1002, a menu 1003 and a display region 1005. In some examples, the header 1002 includes summary patient information (e.g., patient name, patient body mass index (BMI), patient sex, facility, status, and the like). In some examples, display icons are provided to indicate patient data/information that is to be displayed in the display region 1005. In the depicted example, the display icons include a patient summary icon 1004, a detailed summary icon 1006 ("Recap"), a patient vitals icon 1008, a real time monitoring icon 1010 ("Live"), an electrocardiogram (ECG) icon 1012, a labs icon 1014, a medications icon 1016 ("Meds") and a notes icon 1018. In some examples, and as discussed in further detail herein, selection of an icon from the menu 1003 prompts the display of particular patient data/information.
[0126] FIGS. 12A and 12B depict example monitoring screens 1200, 1202, respectively. With particular reference to FIG. 12A, the monitoring screen 1200 can be displayed in response to user selection of the real-time monitoring icon 1010. In some examples, patient physiological parameters can be monitored by one or more monitoring devices, which are responsive to patient physiological activity and generate
patient physiological data based thereon (see FIGS. 1 and 2). The patient physiological data can be transmitted to the mobile device to provide real-time monitoring of patient physiological data.
Therefore, the patient data are categorized into different types, including patient summary data, detailed summary data, patient vitals data, real time monitoring data, , 

Moore fails to explicitly teach, however Chen teaches to dynamically determine a respective display type of the received data as a function of visualization types currently to be displayed (Chen, abstract, the present disclosure relates to methods, devices, and systems for presentation of multimedia content. In an aspect of the present disclosure, a method includes receiving, at a processor of a mobile device, a plurality of images from a camera, at least one image of the plurality of images including an object. The method also includes displaying a camera video stream based on the plurality of images, displaying three dimensional (3D) augmented reality content in the camera video content, and displaying video content based on the 3D augmented reality content. The video content is associated with the object.
[0012] Thus, present disclosure describes systems, devices, and methods for providing multimedia content that corresponds to an object, such as a box, vase, platter, toy, etc., delivered to the recipient. The mobile device associated with the recipient is configured to implement a set rules, such as an AR viewer application, that provided one or more conditions for establishing a coordinate system with respect to the package
and/or presenting video content. For example, the AR viewer application may dynamically determine video content placement data based on the coordinate system. To illustrate, the video content data may be determined as a function of marker characteristics and a movement prediction algorithm. Based on the video content placement data, the set of rules are further configured to determine and implement video content presentation characteristics (e.g., orientation, translation, size, scale, perspective, etc.) to dynamically adjust the video content for presentation.).
	Moore and Chen are analogous art, because they both teach method of displaying data/image on the screen of a mobile device. Moore further teaches display a plurality patient information data and unify them on one screen. Chen further teaches displaying video content data based on corresponding video content placement data. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the patient information displaying method (taught in Moore), to further incorporate method of using a content placement data as a function for determining where to position the content (taught in Chen), so as to dynamically adjust the content for presentation (Chen, [0012]).

The combination of Moore and Chen further teaches wherein the determined display type of data is from a predefined subset of relevant data types (Moore, [0021] In the depicted example, the mobile device 102 includes a display 122, a processor 124, memory 126, an input interface 128, and a communication interface 130.
 	[0048] The web modules 320, 330 operate at a local level (e.g., local to the respective facility systems 302, 304), each performing request validation and user authentication, and routing requests to the respective local host modules 322, 332. For example, the web modules 320, 330 can receive requests from the respective mobile devices 102', 102", can validate the requests and authenticate the respective users/mobile devices, and route the requests accordingly.
IG. 10A depicts an example patient screen 1000. In some examples, the patient screen 1000 includes a header 1002, a menu 1003 and a display region 1005. In some examples, the header 1002 includes summary patient information (e.g., patient name, patient body mass index (BMI), patient sex, facility, status, and the like). In some examples, display icons are provided to indicate patient data/information that is to be displayed in the display region 1005. In the depicted example, the display icons include a patient summary icon 1004, a detailed summary icon 1006 ("Recap"), a patient vitals icon 1008, a real time monitoring icon 1010 ("Live"), an electrocardiogram (ECG) icon 1012, a labs icon 1014, a medications icon 1016 ("Meds") and a notes icon 1018. In some examples, and as discussed in further detail herein, selection of an icon from the menu 1003 prompts the display of particular patient data/information.
[0126] FIGS. 12A and 12B depict example monitoring screens 1200, 1202, respectively. With particular reference to FIG. 12A, the monitoring screen 1200 can be displayed in response to user selection of the real-time monitoring icon 1010. In some examples, patient physiological parameters can be monitored by one or more monitoring devices, which are responsive to patient physiological activity and generate
patient physiological data based thereon (see FIGS. 1 and 2). The patient physiological data can be transmitted to the mobile device to provide real-time monitoring of patient physiological data.
Therefore, the patient data are categorized into different types, including patient summary data, detailed summary data, patient vitals data, real time monitoring data, 

The combination of Moore and Chen fails to explicitly teach, however, Faenger teaches that comprises a display property that indicates that a display is carried out as a visual output visible to a user, and a display property that indicates a display position; and (Faenger, abstract, the invention describes an information system located within a vehicle includes a data storage device configured to store programmed instructions to implement a web browser, a data communication module, and a controller operatively coupled to the data storage device, and the data communication module, the controller configured to execute the web browser to receive a plurality of data elements, identify a respective content type for each of the plurality of data elements, assign a relevance level to each of the plurality of data elements based on the respective identified content type, compare the assigned relevance to a predetermined relevance threshold; and generate a user interface using at least one of the plurality of data elements based upon the comparison. 
	[0052] In a visual user interface using visual display 120, the web browser may generate a layout of data elements beginning with the data elements having the highest relevance and continuing to display lower relevance data elements until the display is filled with information. Process 300 may generate a layout of the data elements that displays data elements having a higher relevance with larger display sizes and more prominent positions in the layout than lower relevance data elements.
	Therefore, the content type determines the display position of the content.).


The combination of Moore, Chen and Faenger further teaches a display signal monitoring unit connected to the display unit and to the display signal unit, the display signal monitoring unit being configured to receive the display signal (Moore, [0021] In the depicted example, the mobile device 102 includes a display 122, a processor 124, memory 126, an input interface 128, and a communication interface 130.
 [0111] Referring now to FIGS. 10A-10C, example patient screens will be discussed. FIG. 10A depicts an example patient screen 1000. In some examples, the patient screen 1000 includes a header 1002, a menu 1003 and a display region 1005. In some examples, the header 1002 includes summary patient information (e.g., patient name, patient body mass index (BMI), patient sex, facility, status, and the like). In some examples, display icons are provided to indicate patient data/information that is to be displayed in the display region 1005. In the depicted example, the display icons include a patient summary icon 1004, a detailed summary icon 1006 ("Recap"), a patient vitals icon 1008, a real time monitoring icon 1010 ("Live"), an electrocardiogram (ECG) icon 1012, a labs icon 1014, a medications icon 1016 ("Meds") and a notes icon 1018. In some examples, and as discussed in further detail herein, selection of an icon from the menu 1003 prompts the display of particular patient data/information.
[0126] FIGS. 12A and 12B depict example monitoring screens 1200, 1202, respectively. With particular reference to FIG. 12A, the monitoring screen 1200 can be displayed in response to user selection of the real-time monitoring icon 1010. In some examples, patient physiological parameters can be monitored by one or more monitoring devices, which are responsive to patient physiological activity and generate
patient physiological data based thereon (see FIGS. 1 and 2). The patient physiological data can be transmitted to the mobile device to provide real-time monitoring of patient physiological data.
Therefore, the patient data are categorized into different types, including patient summary data, detailed summary data, patient vitals data, real time monitoring data, ECG data, and etc. User selection will display corresponding data at corresponding region of the UI. The processor receives the data from one or more facilities, combines them together to form a combined data displaying user interface.), 

The combination of Moore, Chen and Faenger fails to explicitly teach, however, Hofmann teaches to receive an output signal from the display unit, wherein the output signal contains information on a visual output carried out (Hofmann, 
[0028] Turning to Fig. 2 to 4, an electronic display device 22, including a transparent light sensing device 10 in accordance with the invention, is shown. Fig. 2 indicates one active display region 24, Additionally, though the display region 24 comprises multiple image pixels that form a warning symbol, it is also possible to consider each pixel as its own display region.
[0029] For creating an image, the shown display screen comprises a display driver 26, backlight LED 28, and a light guide 30. The sensing element 12 of the light sensing device 10 is arranged adjacent to the display screen, i.e. on top of the display screen 32 (Fig. 3). However, it is also possible for the sensing element 12 of the light sensing device 10 to be integrated into the display screen itself. As a result, the small sensor areas 14' of the sensing element 12 overlap with the display region 24 of the display screen. In Fig. 2, the sensing element 12 is interrupted by a broken line, but it is understood that the display region 24 is entirely covered by the sensor areas 14'. In the illustrated view, the larger sensor areas 14 of the sensing element 12 cover, for example, the aforementioned, inactive additional display regions.
[0032] Fig. 4 illustrates that the formatted signals from the detector circuit 18 are received by a graphics processing unit 42 to process the signals into data representing
 data created by the graphics processing unit 42 is then transmitted to a comparison unit 44, that compares the data with pre-determined data 46, such as an image signature representing the expected image, to determine both whether the display screen is operational, i.e. displays an image, and whether the displayed image
is correct. If the comparison unit 44 determines that the data representing the image do not correspond to the pre-determined data 46, the control system 40 may initiate an appropriate reaction, such as an alert, to which another external device may react. The control system 40 may also initiate a suitable internal reaction in a digital content creation module 50, for example so that the display screen displays a warning or error message that a portion of the display screen is not working correctly.);
Moore, Chen, Faenger and Hofmann are analogous art, because they all teach method of displaying data/image on the screen of an electronic device. The combination of Moore, Chen and Faenger further teaches display a plurality patient information data and unify them on one screen. Hofmann further teaches a monitoring method to capture the image from display unit and compare with the stored image data. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the patient information displaying method (taught in Moore, Chen and Faenger), to further incorporate the monitoring method for displayed image (taught in Hofmann), so as to provide an error monitoring method in a sophisticated electronic display with different types of information (Hofmann, [0003]).

The combination of Moore, Chen, Faenger and Hofmann further teaches to compare the display signal and the output signal with one another and to output a warning signal in case of a lack of agreement between the visual output carried out and the visual output to be carried out according to the display signal (Hoffmann, [0032] Fig. 4 illustrates that the formatted signals from the detector circuit 18 are received by a graphics processing unit 42 to process the signals into data representing an image. The data created by the graphics processing unit 42 is then transmitted to a comparison unit 44, that compares the data with pre-determined data 46, such as an image signature representing the expected image, to determine both whether the display screen is operational, i.e. displays an image, and whether the displayed image is correct. If the comparison unit 44 determines that the data representing the image do not correspond to the pre-determined data 46, the control system 40 may initiate an appropriate reaction, such as an alert, to which another external device may react. The control system 40 may also initiate a suitable internal reaction in a digital content creation module 50, for example so that the display screen displays a warning or error message that a portion of the display screen is not working correctly.
Moore, [0048] The web modules 320, 330 operate at a local level (e.g., local to the respective facility systems 302, 304), each performing request validation and user authentication, and routing requests to the respective local host modules 322, 332. For example, the web modules 320, 330 can receive requests from the respective mobile devices 102', 102", can validate the requests and authenticate the respective users/mobile devices, and route the requests accordingly.
[0086] In accordance with implementations of the present disclosure, patient data can be displayed to a user of a computing device. In some implementations, the user the application can open and can provide a log-in screen for the user to provide credentials. In some examples, the credentials can include a personal identification number (PIN). If the PIN is not authenticated (e.g., the user-input PIN is not the same as a pre-stored PIN), an error is displayed.
Therefore, if the user select a menu item without enter correct authentication data, instead of displaying the corresponding information a log-in screen will pop up.).

Regarding Claim 2. The combination of Moore, Chen, Faenger and Hofmann further teaches An electromedical device display system in accordance with claim 1, wherein the display signal monitoring unit is configured to output the warning signal to the display signal unit (Hoffmann, [0032] Fig. 4 illustrates that the formatted signals from the detector circuit 18 are received by a graphics processing unit 42 to process the signals into data representing an image. The data created by the graphics processing unit 42 is then transmitted to a comparison unit 44, that compares the data with pre-determined data 46, such as an image signature representing the expected image, to determine both whether the display screen is operational, i.e. displays an image, and whether the displayed image is correct. If the comparison unit 44 determines that the data representing the image do not correspond to the pre-determined data 46, the control system 40 may initiate an appropriate reaction, such as an alert, to which another external device may react. The control system 40 may also initiate a suitable internal reaction in a digital content creation module 50, for example so that the display screen displays a warning or error message that a portion of the display screen is not working correctly.).

Regarding Claim 3. The combination of Moore, Chen, Faenger and Hofmann further teaches An electromedical device display system in accordance with claim 1, wherein the predefined subset of relevant data types comprises alarm information and/or clinical measured values (Moore, [0111] Referring now to FIGS. 10A-10C, example patient screens will be discussed. FIG. 10A depicts an example patient screen 1000. In some examples, the patient screen 1000 includes a header 1002, a menu 1003 and a display region 1005. In some examples, the header 1002 includes summary patient information (e.g., patient name, patient body mass index (BMI), patient sex, facility, status, and the like). In some examples, display icons are provided to indicate patient data/information that is to be displayed in the display region 1005. In the depicted example, the display icons include a patient summary icon 1004, a detailed summary icon 1006 ("Recap"), a patient vitals icon 1008, a real time monitoring icon 1010 ("Live"), an electrocardiogram (ECG) icon 1012, a labs icon 1014, a medications icon 1016 ("Meds") and a notes icon 1018. In some examples, and as discussed in further detail herein, selection of an icon from the menu 1003 prompts the display of particular patient data/information.
[0126] FIGS. 12A and 12B depict example monitoring screens 1200, 1202, respectively. With particular reference to FIG. 12A, the monitoring screen 1200 can be displayed in response to user selection of the real-time monitoring icon 1010. In some 
patient physiological data based thereon (see FIGS. 1 and 2). The patient physiological data can be transmitted to the mobile device to provide real-time monitoring of patient physiological data.
Therefore, the patient data are categorized into different types, including patient summary data, detailed summary data, patient vitals data, real time monitoring data, ECG data, and etc. User selection will display corresponding data at corresponding region of the UI.). 

Regarding Claim 4. The combination of Moore, Chen, Faenger and Hofmann further teaches An electromedical device display system in accordance with claim 1, wherein the display signal unit is further configured to generate the display signal such that a corresponding indication is displayed via the visual output if it is not possible to visually output all the data received from the electromedical device by the display unit (Moore, [0117] Referring now to FIG. 10C, the user can provide user input to the patient screen 1000 to change what patient data/information is to be displayed. In the depicted example, the user has selected "Live" vitals in the display sub-region 1034. In response to the user input, real-time waveform data can be displayed in the display sub-region 1036'. For example, in response to the user selection of "Live" in the display sub-region 1034, a request can be provided to the DMS 160', which can identify one or more data sources that can provide the requested patient data (e.g., based on a patient index). In this example, the one or more data 
As shown in 10A, 10B, 11A, when user select different icon, corresponding information will be displayed. Considering the amount of data that is available, it is not practical to put everything on the screen. Therefore, it is more organized and easy to view when toggle between different tab or button and display relevant information.).

Regarding Claim 5. The combination of Moore, Chen, Faenger and Hofmann further teaches An electromedical device display system in accordance with claim 1, wherein the display signal unit is further configured to determine a display size and/or the display position of received data of a visualization type depending on a relevance level assigned to this visualization type (Faenger, abstract, the invention describes an information system located within a vehicle includes a data storage device configured to store programmed instructions to implement a web browser, a data communication module, and a controller operatively coupled to the data storage device, and the data communication module, the controller configured to execute the web browser to receive a plurality of data elements, identify a respective content type for each of the plurality of data elements, assign a relevance level to each of the plurality of data elements based on the respective identified content type, compare the assigned relevance to a predetermined relevance threshold; and generate a user interface using at least one of the plurality of data elements based upon the comparison. 
[0052] In a visual user interface using visual display 120, the web browser may generate a layout of data elements beginning with the data elements having the highest data elements that displays data elements having a higher relevance with larger display sizes and more prominent positions in the layout than lower relevance data elements.).

Regarding Claim 6. The combination of Moore, Chen, Faenger and Hofmann further teaches An electromedical device display system in accordance with claim 1, wherein:
the display system further has an input unit, which is signal connected to the display signal unit and has a user interface (Moore, abstract, the invention describes methods of providing a user of a mobile device access to patient information and patient physiological data. Actions can include receiving user input, the user input
indicating a user command to display a base screen, in response to the user input, processing, user-specific data to determine one or more user-specific menu groups, and displaying the base screen on the mobile device, the base screen including a menu having at least one default menu group and the one or more user-specific menu groups, wherein icons within one or more of the default menu group and the one or more user-specific menu groups are user-selectable to provide access to patient information and patient physiological data.
[0020] As shown in FIG. 1, the mobile device 102 includes a display 122, a processor 124, memory 126, an input interface 128, and a communication interface 130.
;
the input unit is configured to output an input signal via the user interface depending on a user input of a user of the display system (Moore, [0117] Referring now to FIG. 10C, the user can provide user input to the patient screen 1000 to change what patient data/information is to be displayed. In the depicted example, the user has selected "Live" vitals in the display sub-region 1034. In response to the user input, real-time waveform data can be displayed in the display sub-region 1036'. For
example, in response to the user selection of "Live" in the display sub-region 1034, a request can be provided to the DMS 160', which can identify one or more data sources that can provide the requested patient data (e.g., based on a patient index). In this example, the one or more data sources can include one or more patient monitoring devices that generate patient data in response to patient physiological activity.
As shown in 10A, 10B, 11A, when user select different icon, corresponding information will be displayed. Considering the amount of data that is available, it is not practical to put everything on the screen. Therefore, it is more organized and easy to view when toggle between different tab or button and display relevant information.), and 
the display signal unit is further configured to receive the input signal and to determine a corresponding display type depending on the visualization type assigned to the input signal and to generate and to output the display signal based on all currently received data and on the respective determined display type (Faenger, abstract, the invention describes an information system located within a execute the web browser to receive a plurality of data elements, identify a respective content type for each of the plurality of data elements, assign a relevance level to each of the plurality of data elements based on the respective identified content type, compare the assigned relevance to a predetermined relevance threshold; and generate a user interface using at least one of the plurality of data elements based upon the comparison. 
[0052] In a visual user interface using visual display 120, the web browser may generate a layout of data elements beginning with the data elements having the highest relevance and continuing to display lower relevance data elements until the display is filled with information. Process 300 may generate a layout of the data elements that displays data elements having a higher relevance with larger display sizes and more prominent positions in the layout than lower relevance data elements.).

Claim 10 is similar in scope as claim 1, and thus is rejected under same rationale.
Claim 11 is similar in scope as claim 4, and thus is rejected under same rationale.

Regarding Claim 14. The combination of Moore, Chen, Faenger and Hofmann further teaches A process according to claim 13, further comprising providing a program with a program code for carrying out the process when the program code is run on a computer, on a processor or on a programmable hardware component (Moore, [0004], Implementations of the present disclosure provide methods for providing a user of a mobile device access to patient information and patient physiological data. Other implementations of this aspect include corresponding systems, apparatus, and computer programs, configured to perform the actions of the methods, encoded on computer storage devices.
[0020] As shown in FIG. 1, an example system architecture 100 is illustrated, and includes a mobile device 102. In the depicted example, the mobile device 102 includes a display 122, a processor 124, memory 126, an input interface 128, and a communication interface 130.).

Claims 7-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al in view of Chen et al, Faenger, Hofmann further in view of Curl et al (US20120278759).

Regarding Claim 7. The combination of Moore, Chen, Faenger and Hofmann fails to explicitly teach, however, Curl teaches An electromedical device display system in accordance with claim 1, wherein:
the display signal monitoring unit is further configured to output a visual signature changing at time intervals via a signature signal to the display signal unit;
the display signal unit is further configured to output a current visual signature via the display signal; and
the display signal monitoring unit is further configured to compare via the display signal the currently displayed visual signature with the current visual signature and to provide test information depending on this comparison (Curl, abstract, the invention describes a system for medical instruments with remote control. The system may include receiving, by a first computing device, a wireless signal associated with a second computing device. The method may include determining, by
the first computing device, an identifier of the second computing device based at least in part on information in the wireless signal. The method may include determining, by the
first computing device, based at least in part on the identifier of the second computing device, a window in a display configuration, the window configured to display data from the second computing device. The method may include receiving, by the first computing device, the data from the second computing device. The method may include displaying, by the first computing device, the data in the window in the display configuration.
[0201] In various embodiments, software and/or firmware executing on the central processing unit 210 includes one or plural self-diagnostic routines. A self-diagnostic routine can monitor the status of all electronic equipment while in use, and display one or plural status indicators on a control monitor or on a main display 120. The one or plural status indicators can be associated with each instrument in communication with the integration system, a group of instruments, software in operation on the system, or the entire system. In some embodiments, the self-the self-diagnostic routines monitor the status of data recorded by equipment, e.g., heart rate status, blood pressure status, respiration rate status, blood oxygenation status, etc. The self-diagnostic routines can be executed periodically. In various embodiments, any monitored status detecting a fault can trigger a cautionary or warning signal when the monitored status goes into a cautionary state, e.g., low power, loss of communication, low heart rate, low blood oxygenation. The cautionary or warning signal can be presented on audio, video, or a combination thereof, and designed to draw the attention of one or more attending team members.). 
Moore, Chen, Faenger, Hofmann and Curl are analogous art, because they all teach method of displaying data/image on the screen of an electronic device. The combination of Moore, Chen, Faenger and Hofmann further teaches display a plurality patient information data and unify them on one screen. Curl further teaches a monitoring method to periodically capture the status of the integrated medical electro-devices. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the patient information displaying method (taught in Moore, Chen, Faenger and Hofmann), to further incorporate the monitoring method for medical electro-devices (taught in Curl), so as to provide a straight forward user interface for medical workers to monitor the status of those critical medical electro-devices (Hofmann, [0201]).

Regarding Claim 8. The combination of Moore, Chen, Faenger, Hofmann and Curl further teaches An electromedical device display system in accordance with claim 1, wherein the display unit is further configured to receive an additional administrative display signal and to display a combined visual output based on the display signal and the additional administrative display signal, wherein the additional administrative display signal indicates non-medical data of
an external device (Curl, [0201] In various embodiments, software and/or firmware executing on the central processing unit 210 includes one or plural self-diagnostic routines. A self-diagnostic routine can monitor the status of all electronic equipment while in use, and display one or plural status indicators on a control monitor or on a main display 120. The one or plural status indicators can be associated with each instrument in communication with the integration system, a group of instruments, software in operation on the system, or the entire system. In some embodiments, the self-diagnostic routines monitor the operational status of equipment, e.g., power status, internal processor status, communication status, etc. In some embodiments, the self-diagnostic routines monitor the status of data recorded by equipment, e.g., heart rate status, blood pressure status, respiration rate status, blood oxygenation status, etc. The self-diagnostic routines can be executed periodically. In various embodiments, any monitored status detecting a fault can trigger a cautionary or warning signal when the monitored status goes into a cautionary state, e.g., low power, loss of communication, low heart rate, low blood oxygenation. The cautionary or warning signal can be presented on audio, video, or a combination thereof, and designed to draw the attention of one or more attending team members. In some embodiments, the warning signal comprises a temporary alteration of video images on the main display 120, e.g., one image can be enlarged to cover a larger portion of the display while other images reduced, or an image can be overlayed temporarily on top of other images, with or without transparency, or an image or portion of an image can be highlighted or emphasized, or large text can be overlayed on at least a portion of the display 120. In some embodiments, displayed images on the main video display 120 are rearranged
as a result of detection of a fault.).

Claim 12 is similar in scope as claim 7, and thus is rejected under same rationale. 

Claims 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al in view of Chen et al, Faenger, Hofmann further in view of Burnes et al (US20060064020).

Regarding Claim 9. The combination of Moore, Chen, Faenger and Hofmann further teaches An electromedical device display system in accordance with claim 1, wherein the communication interface is configured to receive data from a plurality of electromedical devices (Moore, [0021] In the depicted example, the mobile device 102 includes a display 122, a processor 124, memory 126, an input interface 128, and a communication interface 130.
[0024] The mobile device 102 communicates with the network 106 through the connectivity interface(s) 104.
patient data and/ or information can be provided for integrated and unified display on the mobile device 102 through the network 106 and the DMS 301 from across healthcare continua (e.g., the facility systems 302, 304).), 

The combination of Moore, Chen, Faenger and Hofmann fails to explicitly teach, however, Burnes teaches wherein the visualization type assigned to the data by the display signal unit comprises device information, which indicates the electromedical device corresponding to the received data  (Burnes, [0005] The present invention provides a remote patient monitoring system including a graphical user interface (GUI) that displays summary data for multiple patients simultaneously. The summary data provides a clinician or other user an overview of the status of multiple patients and highlights patients or conditions that may warrant clinical attention.  The remote patient monitoring system further includes a central database for receiving data from remote medical devices (both implanted and external) via a communications network and a processor for generating summary data to be displayed on the GUI. The central database includes multiple patient data records for storing data received from remote medical devices, which may include more than one type or model of medical device.  The GUI displays summary data received from the processor for multiple patients simultaneously allowing a clinician to easily scan summary data for a given patient group. 
[0006] Patient data to be displayed simultaneously may be grouped according 
type of medical device from which the data was received.  Patient data may alternatively be grouped according to primary diagnosis, time since last remote monitoring session, indicator of patient status, indicator of device status, or other grouping criteria.  Summary data for a patient group may be listed in a tabular format wherein multiple parameter values are listed. Parameter values may include, for example, time since or the date of the last remote monitoring session, device type, patient weight, reported patient symptoms, physiological conditions monitored by the 
medical device(s), a medical device status indicator, and an overall indicator of the patient status.  Any parameter value that is determined to potentially warrant clinical attention may be highlighted or otherwise displayed in a conspicuous manner in the summary display.).
Moore, Chen, Faenger, Hofmann and Burnes are analogous art, because they all teach method of displaying data/image on the screen of an electronic device. The combination of Moore, Chen, Faenger and Hofmann further teaches display a plurality patient information data and unify them on one screen. Burnes further teaches displaying monitored patient data and the information of monitoring medical device which provides those patient medical data. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the patient information displaying method (taught in Moore, Chen, Faenger and Hofmann), to further displaying the information of the medical device which provides the medical data (taught in Burnes), so as to provide clinicians with more accurate information for thorough patient care in remote monitoring system (Burnes, [0004]).

Claim 13 is similar in scope as claim 9, and thus is rejected under same rationale.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/           Primary Examiner, Art Unit 2611